DETAILED ACTION
This is in response to the Patent Application filed 10/08/2019 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “infinite slop” is believed to be in error for - - infinite slope - -.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1100” in Figure 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 11, and 16 are objected to because of the following informalities:

“de-clutching speed” (claim 6, line 3 and claim 16, line 3) is believed to be in error for - - re-clutching speed - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. 
Applicant claims “controlling an output shaft speed of the second engine during acceleration of the second engine to the re-clutching speed by applying a damping function to a speed control loop” (Claim 1, lines 5-7 and Claim 11, lines 9-11). The specification does not describe nor do the drawings show any details of algorithms, calculations, or instructions of the damping function or speed control loop which would allow for the control of the output shaft speed of the second engine during acceleration of the second engine.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the control of output shaft speed by the damping function to a speed control loop. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claims 2-10 are rejected for the same reasons above based on their dependency to claim 1.
Claims 12-20 are rejected for the same reasons above based on their dependency to claim 11.
Applicant claims “tapering off the speed reference in a first order transfer response profile” (Claim 7, line 2 and Claim 17, line 2). The specification does not describe nor do the drawings show any details of algorithms, calculations, or instructions of a first order transfer function response that would achieve the claimed shaping of the speed reference.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the claimed first order transfer function response of the speed. It .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the de-clutching speed" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the de-clutching speed" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vaille (US 2009/0222178) in view of Zagranski et al. (US 4,531,361).
Regarding Independent Claim 1,  Vaille teaches (Figures 1-3) a method for operating a multi-engine rotorcraft (Paragraph 0058 and Figure 1), the method comprising:
driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG);
instructing the second engine (MG) to accelerate (see Figure 2) to a re-clutching speed (at ph4; see Paragraph 0081); and
controlling an output shaft speed (from Ne1 to Ne2; see Figure 2 and Paragraph 0082) of the second engine (MG) during acceleration of (from phase ph3 through phase ph5; see Figure 2) the second engine (MG) to the re-clutching speed (at ph4; see Figure 2) of the second engine (MG). Vaille does not teach applying a damping function to a speed control loop.
Zagranski teaches (Figures 1-2) controlling an output shaft speed (the speed of 30; see Figure 1) by applying a damping function (at 44, 18) to a speed control loop (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille to include the application of a damping function in a speed control loop, as taught by Zagranski, in order to protect the engine from over-temperature and surge (Column 5, lines 39-55 of Zagranski).
Regarding Claim 2, Vaille in view of Zagranski teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille in view of Zagranski does not teach, as discussed so far, wherein applying a damping function comprises applying a limit to a torque request for the second engine.
Zagranski teaches that the amount of fuel flow is proportional to the output torque (see Column 2, lines 17-27 and Column 4, lines 36-41). Therefore, the fuel flow and the output torque are art recognized equivalents. See MPEP 2144.06.
Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a torque request (via NG*F - where the amount of fuel flow is proportional to the output torque; see Column 2, lines 17-27 and Column 4, lines 36-41) for the engine (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski to include the application of a damping function comprising applying a limit to a torque request for the engine, as taught by Zagranski, for the same reasons discussed above in claim 1.
Regarding Claim 3, Vaille in view of Zagranski teaches the invention as claimed and as discussed above. Vaille in view of Zagranski does not teach, as discussed so far, wherein applying a damping function comprises shaping a speed reference to which the output shaft speed tracks.
Zagranski teaches (Figures 1-2) applying a damping function (at 44, 18) comprises shaping (via 44, 18) a speed reference (the speed command input at 10) to which the output shaft speed tracks (NF). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski to include the application of a damping function  
Regarding Claim 4, Vaille in view of Zagranski teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a ramp profile (from phase 3 through phase 5; see Figure 2) to the re-clutching speed (at ph4; see Figure 2).
Regarding Claim 5, Vaille in view of Zagranski teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a hold profile (from phase 2 through phase 3; see Figure 2) followed by a ramp profile (from phase 3 through phase 5; see Figure 2) to the re-clutching speed (at ph4; see Figure 2).
Regarding Claim 6, Vaille in view of Zagranski teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a hold profile (from phase 2 through phase 3; see Figure 2) followed by a ramp profile (from phase 3 through phase 5; see Figure 2) to a target speed (Ne2; see Figure 2) greater than the re-clutching speed (at Ne; see Figure 2) before decreasing the speed reference (from phase 7 through phase 8; see Figure 2) to the re-clutching speed (at Ne; see Figure 2).
Regarding Claim 7, Vaille in view of Zagranski teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) controlling an output shaft speed (from Ne1 to Ne2; see Figure 2 and Paragraph 0082) of the second engine (MG) during acceleration of (from phase ph3 through phase ph5; see Figure 2) the second engine (MG) to the re-clutching speed (at ph4; see Figure 2) of the second engine (MG), wherein the shape of the speed reference (see Figure 2) comprises tapering off the speed reference (from phase 4 through phase 9; see Figure 2) to the re-clutching speed (at Ne; see Figure 2). Vaille does not teach the use of a first order transfer response profile with the damping function.
Zagranski teaches (Figures 1-2) the damping function (at 44) includes the use of a first order transfer response profile (see Column 5, lines 25-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski to have the damping function include a first order transfer function, as taught by Zagranski, for the same reasons discussed above in claim 1.
Regarding Claim 8, Vaille in view of Zagranski teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille in view of Zagranski does not teach, as discussed so far, wherein applying a damping function comprises applying a limit to an acceleration rate of the second engine.
Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to an acceleration rate (“in accordance with the present invention fuel flow is lowered to oppose an increase in free turbine speed but will not be raised above acceleration or temperature limites to oppose a decrease in speed”; see Column 5, lines 49-52 and Figure 1) of the engine (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski to include the application of a damping function comprising applying a limit to an acceleration rate of the engine, as taught by Zagranski, for the same reasons discussed above in claim 1.
Regarding Claim 9, Vaille in view of Zagranski teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille in view of Zagranski does not teach, as discussed so far, wherein applying a damping function comprises applying a limit to a fuel flow for the second engine.
Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a fuel flow (the fuel flow will not be raised above acceleration and temperature limits; see Column 5, lines 49-52) for the engine (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski to include the application of a damping function 
Regarding Claim 10, Vaille in view of Zagranski teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille in view of Zagranski does not teach, as discussed so far, wherein applying a damping function comprises applying a limit to a rate of change of a fuel flow of the second engine.
Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a rate of change of a fuel flow (via the slew rate limit of the fuel metering system; see Column 4, lines 25-52) of the engine (12)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski to include the application of a damping function comprising applying a limit to a rate of change of a fuel flow of the engine, as taught by Zagranski, for the same reasons discussed above in claim 1.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaille (US 2009/0222178) in view of Zagranski et al. (US 4,531,361) and Long et al. (US 2013/0181087).
Regarding Independent Claim 11, Vaille teaches (Figures 1-3) a system for operating a multi-engine rotorcraft (Paragraph 0058 and Figure 1), the system comprising:
driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG);
instructing the second engine (MG) to accelerate (see Figure 2) to a re-clutching speed (at ph4; see Paragraph 0081); and
controlling an output shaft speed (from Ne1 to Ne2; see Figure 2 and Paragraph 0082) of the second engine (MG) during acceleration of (from phase ph3 through phase ph5; see Figure 2) 
Zagranski teaches (Figures 1-2) controlling an output shaft speed (the speed of 30; see Figure 1) by applying a damping function (at 44, 18) to a speed control loop (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille to include the application of a damping function in a speed control loop, as taught by Zagranski, in order to protect the engine from over-temperature and surge (Column 5, lines 39-55 of Zagranski). Vaille teaches electrical or electronic means 
Vaille in view of Zagranski does not teach a processing unit and a non-transitory computer-readable medium having stored thereon program instruction executable by the processing unit.
Long teaches (Figures 1-8) a processing unit and a non-transitory computer-readable medium having stored thereon program instruction executable by the processing unit (control module M typically includes a processor, a memory and an interface where the processor be any known microprocessory having desired performance characteristics and the memory may include UVPROM, EEPROM, FLASH, RAM, ROM, DVD, CD, a hard drive, or other computer readable medium which may store data and the control algorithms for operation of the system algorithm; see Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Vaille in view of Zagranski to include the processing unit and non-transitory computer-readable medium having stored thereon program instructions executable by the processing unit, as taught by Long, in order to store data, store control algorithms, and execute programmed routines (Paragraphs 0029-0031 of Long). 
Regarding Claim 12, Vaille in view of Zagranski and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille in view of Zagranski and Long does not teach, as discussed so 
Zagranski teaches that the amount of fuel flow is proportional to the output torque (see Column 2, lines 17-27 and Column 4, lines 36-41). Therefore, the fuel flow and the output torque are art recognized equivalents. See MPEP 2144.06.
Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a torque request (via NG*F - where the amount of fuel flow is proportional to the output torque; see Column 2, lines 17-27 and Column 4, lines 36-41) for the engine (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski and Long to include the application of a damping function comprising applying a limit to a torque request for the engine, as taught by Zagranski, for the same reasons discussed above in claim 11.
Regarding Claim 13, Vaille in view of Zagranski and Long teaches the invention as claimed and as discussed above. Vaille in view of Zagranski and Long does not teach, as discussed so far, wherein applying a damping function comprises shaping a speed reference to which a speed of the second engine tracks.
Zagranski teaches (Figures 1-2) applying a damping function (at 44, 18) comprises shaping (via 44, 18) a speed reference (the speed command input at 10) to which a speed of the engine tracks (NF). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski and Long to include the application of a damping function  comprising shaping a speed reference to which the speed of the engine tracks, as taught by Zagranski, for the same reasons discussed above in claim 11.
Regarding Claim 14, Vaille in view of Zagranski and Long teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a ramp profile (from phase 3 through phase 5; see Figure 2) to the re-clutching speed (at ph4; see Figure 2).
Regarding Claim 15, Vaille in view of Zagranski and Long teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 
Regarding Claim 16, Vaille in view of Zagranski and Long teaches the invention as claimed and as discussed above. Vaille further teaches (Figures 1-3) that the shape of a speed reference (see Figure 2) comprises tapering off the speed reference in a hold profile (from phase 2 through phase 3; see Figure 2) followed by a ramp profile (from phase 3 through phase 5; see Figure 2) to a target speed (Ne2; see Figure 2) greater than the re-clutching speed (at Ne; see Figure 2) before decreasing the speed reference (from phase 7 through phase 8; see Figure 2) to the re-clutching speed (at Ne; see Figure 2).
Regarding Claim 17, Vaille in view of Zagranski and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) controlling an output shaft speed (from Ne1 to Ne2; see Figure 2 and Paragraph 0082) of the second engine (MG) during acceleration of (from phase ph3 through phase ph5; see Figure 2) the second engine (MG) to the re-clutching speed (at ph4; see Figure 2) of the second engine (MG), wherein the shape of the speed reference (see Figure 2) comprises tapering off the speed reference (from phase 4 through phase 9; see Figure 2) to the re-clutching speed (at Ne; see Figure 2). Vaille does not teach the use of a first order transfer response profile with the damping function.
Regarding Claim 18, Vaille in view of Zagranski and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille in view of Zagranski and Long does not teach, as discussed so far, wherein applying a damping function comprises applying a limit to an acceleration rate of the second engine.
Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to an acceleration rate (“in accordance with the present invention fuel flow is lowered to oppose an increase in free turbine speed but will not be raised above acceleration or temperature limites to oppose a decrease in speed”; see Column 5, lines 49-52 and Figure 1) of the engine (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski and Long to include the application of a damping function comprising applying a limit to an acceleration rate of the engine, as taught by Zagranski, for the same reasons discussed above in claim 11.
Regarding Claim 19, Vaille in view of Zagranski and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille in view of Zagranski and Long does not teach, as discussed so far, wherein applying a damping function comprises applying a limit to a fuel flow for the second engine.
Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a fuel flow (the fuel flow will not be raised above acceleration and temperature limits; see Column 5, lines 49-52) for the engine (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski and Long to include the application of a damping function comprising applying a limit to a fuel flow of the engine, as taught by Zagranski, for the same reasons discussed above in claim 11.
Regarding Claim 20, Vaille in view of Zagranski and Long teaches the invention as claimed and as discussed above. As discussed above, Vaille teaches (Figures 1-3) driving a rotor (2) of the rotorcraft (the twin-engine helicopter; see Paragraph 0022) with a first engine (MD) while a second engine (MG) is de-clutched from a transmission clutch system (at 7; see Paragraphs 0078-0080) that couples the rotor (2) and the second engine (MG). Vaille in view of Zagranski and Long does not teach, as discussed so far, wherein applying a damping function comprises applying a limit to a rate of change of a fuel flow of the second engine.
Zagranski teaches (Figures 1-2) wherein applying a damping function (at 44, 18) comprises applying a limit to a rate of change of a fuel flow (via the slew rate limit of the fuel metering system; see Column 4, lines 25-52) of the engine (12)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaille in view of Zagranski and Long to include the application of a damping function comprising applying a limit to a rate of change of a fuel flow of the engine, as taught by Zagranski, for the same reasons discussed above in claim 11.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741